Citation Nr: 0204602	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
May 17, 1982 for the grant of a 100 percent evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  This case has since been 
transferred to the Los Angeles, California VARO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claim.

2.  The veteran's claim of entitlement to an effective date 
prior to May 17, 1982 for the grant of a 100 percent 
evaluation for schizophrenia was denied in several prior 
Board decisions, the most recent of which was issued in March 
1996.

3.  The evidence received since March 1996 is new but does 
not bear directly and substantially on the question of 
whether the veteran's total impairment due to schizophrenia 
arose prior to May 17, 1982.


CONCLUSION OF LAW

The veteran's claim of entitlement to an effective date prior 
to May 17, 1982 for the grant of a 100 percent evaluation for 
schizophrenia, denied by the Board in a final March 1996 
decision, is not reopened, as no new and material evidence 
has been submitted.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001)).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date, including the present claims.  
Implementing regulations were recently published.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Among other things, the VCAA mandates enhanced notification 
duties.  In the February 2000 Statement of the Case and the 
December 2001 Supplemental Statement of the Case, the RO 
informed the veteran of the evidence needed to reopen his 
claim and to establish entitlement to an earlier effective 
date. 
Additionally, the Board notes that the RO has obtained 
additional records of reported treatment, and these records 
are discussed below.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

 Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. § 
5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO developed this 
appeal prior to, and did not inform him of, the enactment of 
the new provisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 1991 & Supp. 2001).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran initially applied for a total 
disability evaluation in December 1979.  The Waco, Texas VARO 
denied this claim in a July 1980 rating decision, and this 
decision was upheld by the Board in February 1982.  On May 
18, 1982, the Denver, Colorado VARO received a new claim from 
the veteran, and, in a November 1982 rating decision, a 100 
percent evaluation was granted for schizophrenia as of May 
17, 1982.  The veteran perfected an appeal for an earlier 
effective date for this grant, but the Board denied his claim 
in a June 1985 decision on the basis that total impairment 
due to schizophrenia had not been shown prior to May 1982.

A second appeal for an earlier effective date was denied by 
the Board in June 1990, but this denial was vacated by an 
order of the United States Court of Appeals for Veterans 
Claims (then the "United States Court of Veterans Appeals") 
in July 1992.  Following further evidentiary development, the 
Board again denied the veteran's claim in a March 1996 
decision.  This denial was again continued in a July 1997 
rating decision.  However, the veteran responded to this 
decision in June 1998 and was not issued a Statement of the 
Case.  Therefore, the last final denial of the veteran's 
claim is the March 1996 Board decision, and the Board has 
considered whether any of the evidence added to the record 
since that date is "new and material." 

Initially, the Board notes that the medical records added to 
the claims file since March 1996 are either duplicative of 
prior evidence of record or relevant to treatment subsequent 
to May 1982.  The recently submitted records which are 
duplicative include service medical records from January 
1977, VA treatment records dated from May 1979 to February 
1983, and private medical reports dated from November 1980 to 
July 1982.

While the Board is aware that VA treatment records dated from 
January to August in 1980 are new to the claims file, these 
records address treatment occurring approximately eight years 
after the effective date in question and provide no insight 
as to the question of whether the veteran's total impairment 
due to schizophrenia arose prior to May 17, 1982.  As these 
records do not bear directly and substantially on that 
question, they are not "material" and do not provide a 
basis for reopening the veteran's previously denied claim.

The remaining new evidence of record is lay evidence, 
consisting of multiple lay submissions and the testimony from 
the veteran's March 2002 VA Video Conference hearing.  The 
veteran has alleged that his total impairment due to 
schizophrenia arose significantly earlier than May 17, 1982.  
However, the question of whether the veteran's schizophrenia 
was productive of total impairment is a medical question, and 
there is no indication that he possesses medical experience, 
training, or credentials.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  This evidence therefore does 
not bear directly and substantially on that question and is 
not "material."

Overall, while some of the evidence submitted by the veteran 
since the March 1996 Board decision can be deemed "new," in 
the sense that it was not previously of record, none of this 
new evidence is material to the question of whether his total 
impairment due to schizophrenia arose prior to May 17, 1982.  
As such, there is no basis to reopen the veteran's claim for 
an earlier effective date for a 100 percent evaluation for 
schizophrenia, and the appeal must be denied. 


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to an effective date prior to May 17, 
1982 for the grant of a 100 percent evaluation for 
schizophrenia is not reopened, and the appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

